         Case: 5:18-cr-00111-DAP Doc #: 55 Filed: 01/04/21 1 of 3. PageID #: 321




                                 IN THE UNITED STATES DISTRICT
                                   COURT FOR THE NORTHERN
                                   DISTRICT OF OHIO EASTERN
                                            DIVISION

      UNITED STATES OF AMERICA,
                                                      )
                             Plaintiff,               ) CASE NO: 18-CR-111
                                                      )
              v.                                      ) Judge Dan Aaron Polster
                                                      )
      JOHNNY BROWN,                                   ) OPINION AND ORDER
                                                      )
                             Defendant.               )
                                                      )
                                                 MEMORANDUM

           Before the Court is Defendant Johnny Brown’s motion to reduce his sentence pursuant to

18 U.S.C § 3582(c)(1)(A), Doc. ##: 53-54. For the following reasons, Brown’s Motion is

DENIED.

                                            I.     Background

           Much of this background is taken from the Court’s prior opinions regarding Brown’s

request for compassionate release. See Doc. ##: 48, 50, 52. Brown pleaded guilty to conspiracy to

distribute methamphetamine in violation of 21 U.S.C. §§ 841, 846, and subsequently was

sentenced to 57 months in the custody of the Bureau of Prisons. Doc. #: 34. Brown is currently

held at Federal Correctional Institute Morgantown (“Morgantown”) and has an expected release

date of May 17, 2023.1

           This is Brown’s fourth request for compassionate release. See Doc. #: 45-54. Brown first

filed a motion for compassionate release on May 4, 2020. Doc. #: 45. This Court denied Brown’s

Motion because he failed to satisfy the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A).

Doc. #: 48. After satisfying the exhaustion requirement, Brown renewed his request for


1
    Find an Inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited January 4, 2021).

                                                         1
         Case: 5:18-cr-00111-DAP Doc #: 55 Filed: 01/04/21 2 of 3. PageID #: 322




compassionate release. Doc. #: 49. This Court denied the second Motion, finding sentence

reduction is not appropriate considering the sentencing factors in 18 U.S.C. § 3553(a).

Doc. #: 50 at 2–3. A month later, Brown refiled his request for compassionate release for a third

time. The Court denied the third motion, finding that Morgantown is not experiencing a severe

outbreak. See Doc. #: 52. The Court also noted that it is doubtful that a reduction is appropriate

considering the sentencing 18 U.S.C. § 3553(a) factors. Id. Brown now again asks the Court to

reduce his sentence so that he may be released. Doc. #: 53-54.

                                                   DISCUSSION

           Three situations justify reconsideration: “(1) an intervening change in controlling law; (2)

the availability of new evidence; and (3) the need to correct clear error or to prevent manifest

injustice.” Hamilton v. Gansheimer, 536 F. Supp. 2d 825, 842 (N.D. Ohio 2008); see United States

v. Miller, 697 F. App’x 842, 843 n.1 (6th Cir. 2017). Courts should not reconsider prior decisions

where the motion for reconsideration proffers new arguments that could have been discovered and

offered during the initial consideration of the issue. Id.

           Here, the Court does not find it necessary to reconsider its prior decisions regarding this

matter. The Court acknowledges that since the Court’s August 18, 2020 Order, the Sixth Circuit

issued United States v. Jones, 2020 U.S. App. LEXIS 36620 (6th Cir. Nov. 20, 2020). However,

United States v. Jones does not change the outcome of the Court’s prior decisions. See Doc. ##:

48, 50, 52.

           Brown’s Motion offers evidence regarding the current conditions at Morgantown relating

to the COVID-19 pandemic.2 As of today, there are 6 active COVID-19 cases among the inmate




2
    The Court is also in receipt of Brown’s mother, Tameka Burros, letter regarding his Motion.

                                                           2
       Case: 5:18-cr-00111-DAP Doc #: 55 Filed: 01/04/21 3 of 3. PageID #: 323




population, and 4 active staff members COVID-19 cases at Morgantown.3 The Court finds this

evidence does not satisfy the second prong of the “extraordinary and compelling reasons” test. See

United States v. Jones, No. 20-3701, 2020 U.S. App. LEXIS 36620, at *19 (6th Cir. Nov. 20, 2020)

(“Until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts

have full discretion in the interim to determine whether an ‘extraordinary and compelling’ reason

justifies compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.”).4

While it is true that Morgantown has suffered a severe outbreak in the past, it appears that

Morgantown is successfully taking preventative actions.5 Furthermore, as stated in its August 18,

2020 Order, the Court has already determined that reduction is not appropriate considering the §

3553(a) factors.6 See Doc. #: 52. Nothing in Brown’s instant Motion changes this conclusion. Id.

                                                     CONCLUSION

         For the above reasons, Brown’s Motion, Doc #: 53-54, is DENIED.



IT IS SO ORDERED.

                                                           /s/ Dan Aaron Polster January 4, 2021
                                                           Dan Aaron Polster
                                                           United States District Judge




3
  COVID 19 Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (visited on
January 4, 2021).
4
  Brown suffers from asthma, a medical condition that may pose an increased risk for severe illness from COVID-19.
Therefore, the Court finds that Brown satisfies the first prong of the “extraordinary and compelling reasons” test. See
People of Any Age with Underlying Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html (last visited January 4, 2021).
5
  As of today, 116 inmates and 14 staff members recovered from COVID-19 at Morgantown. See COVID 19
Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (visited on January 4, 2021).
6
  Brown has been convicted of five criminal offenses involving illegal drugs since the age of 18. See Doc. #: 33.

                                                          3
